
	
		II
		111th CONGRESS
		1st Session
		S. 2912
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require lenders of loans with Federal guarantees or
		  Federal insurance to consent to mandatory mediation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreclosure Mandatory Mediation
			 Act of 2009.
		2.Mandatory
			 mediationTitle I of the
			 Helping Families Save Their Homes Act of 2009 (Public Law 111–22; 12 U.S.C.
			 5201 note) is amended by adding at the end the following:
			
				106.Mandatory
				mediation
					(a)In
				generalNotwithstanding any other provision of law, before a
				qualified mortgagee may initiate a foreclosure proceeding or a sheriff sale,
				the qualified mortgagee shall conduct, consistent with any applicable State or
				local requirements, a one-time mediation with the affected mortgagor and a
				housing counseling agency, at the expense of the qualified mortgagee.
					(b)DefinitionsFor
				purposes of this section—
						(1)the term
				housing counseling agency means—
							(A)a housing
				counseling agency certified by the Secretary under section 106(e) of the
				Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)); or
							(B)a neighborhood
				housing services program established by the Neighborhood Reinvestment
				Corporation under section 606 of the Housing and Community Development
				Amendments of 1978 (42 U.S.C. 8105); and
							(2)the term
				qualified mortgagee means an entity—
							(A)that makes a
				mortgage loan for, or holds a note secured by, a one- to four-family residence
				that is—
								(i)insured under title II of the National
				Housing Act (12
				U.S.C. 1707 et seq.);
								(ii)guaranteed, insured, or made under
				chapter 37 of title 38,
				United States Code;
								(iii)made, guaranteed, or insured under title V
				of the Housing Act of 1949 (42 U.S.C. 1471 et seq.); or
								(iv)eligible for purchase by the Federal
				National Mortgage Association or the Federal Home Loan Mortgage Corporation;
				or
								(B)that is acting, or otherwise authorized to
				act, as the mortgagee of record for a lender, including any entity, such as the
				Mortgage Electronic Registration Systems or MERS, acting as a nominee for a
				lender in any suit brought against a
				mortgagor.
							.
		
